Citation Nr: 0710223	
Decision Date: 04/09/07    Archive Date: 04/16/07

DOCKET NO.  04-27 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. McElwain


INTRODUCTION

The veteran had active service from June 1982 to June 1985.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of July 2003 by the 
Department of Veterans Affairs (VA) Phoenix, Arizona, 
Regional Office (RO).


FINDING OF FACT

The veteran does not have a competent diagnosis of PTSD.


CONCLUSION OF LAW

The criteria for service connection for PTSD have not been 
met.  38 U.S.C.A. §§ 1101, 1131 (West 2002); 38 C.F.R. §§ 
3.303, 3.304 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  To 
establish service connection for the claimed disorder, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  

Service connection for PTSD more specifically requires (1) 
medical evidence diagnosing the condition in accordance with 
the Diagnostic and Statistical Manual of Mental Disorders, 
4th ed., 1994 (DSM-IV), see 38 C.F.R. § 4.125(a) (2005); (2) 
a link, established by medical evidence, between current 
symptoms and an in-service stressor; and (3) credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f) (2005); Cohen v. Brown, 10 
Vet. App. 128 (1997).  

The veteran contends that he developed PTSD as a result of 
service in Operation Urgent Fury in Grenada.  The veteran 
submitted copies of service personnel records indicating he 
was awarded a combat patch and an Army Commendation Medal for 
service with the 82d Airborne Division in Grenada during the 
period October 23, 1983 through November 2003.  He also 
submitted a copy of his DD-214 which indicates the veteran 
was awarded the Armed Forces Expeditionary Medal, which was 
awarded for service in Grenada between October 23, 1983 and 
November 21, 1983.  This evidence is sufficient to establish 
that the veteran participated in combat operations in 
Grenada.  Consequently, the issue in the case is whether the 
veteran has a competent diagnosis of PTSD.

The veteran's family submitted a statement reporting that the 
veteran's personality had "changed" during service.  They 
reported that he became argumentative, aggressive, 
disagreeable, depressed, and angry, and attempted suicide 
several times.  

November 2000 VA inpatient records report that the veteran 
appeared highly manipulative, trying to manipulate examiners 
and the treatment staff.  The records also describe the 
veteran as malingering and attention-seeking, and report that 
the veteran lacked any signs or symptoms of any psychoses or 
major depression disorder.  Additional treatment records 
report diagnoses of several psychiatric disorders, to include 
polysubstance dependence depression and an obsessive 
compulsive disorder, and a personality disorder.  See, e.g., 
August 1997 VA treatment, March 1999 A.B.S. treatment record; 
November 2000 VA treatment record; November 2001 T.B.S. 
treatment records; December 2001 Value Options evaluation 
record.  The veteran was diagnosed with PTSD, based on 
reported stressors of non-service related sexual abuse and 
combat, in December 2001.  See December 2001 Value Options 
evaluation record (flashbacks of combat and sexual abuse).  

Based on the multiple diagnoses and the history of 
manipulation, a VA examination was conducted in August 2006 
to determine the veteran's current diagnosis.  After a review 
of the evidence of record and a psychiatric evaluation, the 
examiner stated that the veteran does not meet the DSM-IV 
criteria for PTSD.  The examiner stated that the veteran's 
presentation is most consistent with an antisocial 
personality disorder with strong narcissistic as well as 
borderline traits.  He cited the veteran's history of violent 
acting out, including sexual assault of minor children, 
polysubstance abuse, significant impulse control deficits, 
and manipulation and malingering as support of this 
diagnosis.  

The examiner stated that the presence of a personality 
disorder does not, in itself, preclude problems with mood 
disorders, such as depression, or anxiety disorders, such as 
PTSD.  The examiner stated that the veteran's "responses to 
the interview and the personality inventory make it difficult 
to identify a specific diagnosis, in part due to the 
indication of likely symptom exaggeration."  

The examiner stated that veteran's discussion of his 
emotional reaction to the difficult situations he reported 
enduring in Grenada are not the typical reactions reported by 
combat veterans with PTSD.  Typical reactions include horror, 
intense fear, shock, and helplessness, but the veteran's 
reaction appeared to be disappointment, distress, or anger 
that his self-perception of invincibility was challenged by 
his events in Grenada.  The veteran's highly detailed 
account, combined with an observed ease of relating the 
material about his experience, is also not typical of the 
presentation of most combat veterans with PTSD.  In addition, 
the veteran's admission of being drawn to violence and even 
wishing to engage again in combat is atypical for PTSD combat 
veterans who are often very ambivalent about their own anger 
and are highly avoidant of situations where it might be 
elicited.  Consequently, the examiner found that he could 
not, based on the information available, make a diagnosis of 
PTSD.

The examiner diagnosed the veteran with Axis 1 disorders of 
major depressive disorder in partial remission and 
polysubstance dependence, in remission.  The examiner stated 
that testing suggested other diagnoses, including 
schizophrenia, bipolar II disorder, and cognitive disorder, 
but he could find no clinical evidence to support these 
diagnoses.  The examiner stated that although the veteran's 
symptoms are consistent with a long history of depression, he 
could not find information indicating that the veteran was 
treated for depression on active duty or immediately 
thereafter.  

The issue in this case was whether the veteran has PTSD.  
Only 1 treatment record reports a diagnosis of PTSD, and the 
record indicates that this diagnosis is based on both service 
and non-service stressors.  Based on the 2006 examiner's 
finding that the veteran does not have PTSD and the veteran's 
history of manipulation and malingering, the preponderance of 
the evidence is against the claim; there is no doubt to be 
resolved; and service connection for PTSD is not warranted.  

In December 2003 and July 2006, the VA sent letters to the 
veteran providing the notice required by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The July 2006 letter 
provided the notice required by Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  The claim was subsequently 
readjudicated after each notice letter, without taint from 
the previous decisions.  No prejudice has been alleged, and 
none is apparent from the record.  The VA has also done 
everything reasonably possible to assist the veteran with 
respect to his claim for benefits, such as obtaining service 
records, obtaining medical records, providing a VA 
examination, and providing a personal hearing.  Consequently, 
the duty to notify and assist has been met.




ORDER

Service connection for PTSD is denied.





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


